 

Exhibit 10.1

 

FIRST MODIFICATION TO LOAN AND SECURITY AGREEMENT

 

This First Modification to Loan and Security Agreement (this “Modification”) is
entered into by and between NEPHROS, INC., a Delaware corporation (“Borrower”),
on the one hand, and TECH CAPITAL, LLC, a California limited liability company
(“Lender”), on the other hand, as of this 20th day of December, 2019 at San
Jose, California.

 

RECITALS

 

A. Lender and Borrower previously entered into a Loan and Security Agreement
dated August ___, 2017, as modified from time to time pursuant to one or more
Modifications to Loan and Security Agreement (collectively, the “Loan
Agreement”) Initially capitalized terms used but not defined herein shall have
the meanings set forth in the Loan Agreement.

 

B. Borrower has requested, and Lender (subject to fulfillment of the Conditions
Precedent set forth below) has agreed, to modify the Loan Agreement as set forth
below to, among other things, increase the Maximum Amount of the loan commitment
to $2,500,000.00.

 

AGREEMENT

 

For good and valuable consideration, the parties agree as set forth below:

 

1. Incorporation by Reference. The Loan Agreement and the above Recitals are
incorporated herein by this reference.

 

2. Effective Date. The terms of this Modification shall become effective upon
fulfillment of the Conditions Precedent set forth below as required by Lender.

 

3. Modifications to Loan Agreement.

 

(a) The second sentence of Section 1 of the Loan Agreement is hereinafter
amended to read as follows, with the remainder of Section 1 to remain unchanged
and in full force and effect:

 

“The “Allowable Amount” means the lesser of (a) Two Million Five Hundred
Thousand and 00/100 Dollars ($2,500,000.00) (the “Maximum Amount”), or (b) the
Borrowing Base, with “Borrowing Base” meaning the sum of (i) Eighty-Five percent
(85%) of the Net Face Amount of Prime Accounts (both as defined in Paragraph 2),
but in any event not in an aggregate amount in excess of Two Million Five
Hundred Thousand and 00/100 Dollars ($2,500,000.00) (the “A/R Borrowing Base”),
plus (ii) fifty percent (50%) of the Current Market Cost (as defined in
Paragraph 2) of finished goods that constitute Eligible Inventory, but in any
event not in an aggregate amount in excess of the lesser of Six Hundred and
Twenty-Five Thousand and 00/100 Dollars ($625,000.00) or Seventy-Five percent
(75%) of the aggregate Net Face Amount of Prime Accounts (the “Inventory
Borrowing Base”).”

 

(b) Section 4 of the Loan Agreement is hereinafter amended to increase the
Minimum Monthly Interest Payment set forth therein to Six Thousand Five Hundred
and 00/100 Dollars ($6,500.00) per month, with the remainder of such Section 4
to remain unchanged and in full force and effect.

 

(c) Section 5(a) of the Loan Agreement is hereinafter amended and restated in
its entirety to read as follows:

 

(a) Loan Fee – On December 20th, 2019 and annually, every twelve (12) months
thereafter while any Obligations remain outstanding, Borrower, without demand,
agrees to pay Lender a loan fee in the amount of one-half of one percent (0.50%)
of the Maximum Amount (the “Loan Fee”).

 

Page 1 of 3 

 

 

(d) The first two (2) sentences of Section 32 of the Loan Agreement shall be
amended to read as follows, with the remainder of Section 32 to remain unchanged
and in full force and effect:

 

“This Agreement shall be effective on the Effective Date and shall remain in
full force and effect for a period through December 20th, 2020. Notwithstanding
the preceding sentence, this Agreement shall be renewed automatically for
successive periods (each, a “Renewal Term”) equal to twelve (12) months unless
this Agreement is terminated by Borrower giving written notice (a “Termination
Notice”) to Lender specifying such termination.”

 

4. Conditions Precedent. The effectiveness of this Modification is conditioned
upon fulfillment of the following conditions precedent as required by Lender,
with any unfulfilled conditions precedent (unless waived by Lender) to become
conditions subsequent to be immediately satisfied:

 

(a) Borrower shall have executed and delivered a copy of this Modification to
Lender;

 

(b) Borrower shall have paid Lender the Loan Fee of $12,500.00 due on December
20th, 2019;

 

(c) The delivery, execution, resolution and/or completion (as applicable), to
Lender’s satisfaction, of all other documents, matters or acts required by
Lender in connection with this Modification including, without limitation:

 

(i) N/A.

 

(d) Borrower shall have paid a legal deposit to Lender in the amount of One
Thousand Five Hundred and 00/100 Dollars ($1,500.00) to be applied against
Lender’s attorneys’ fees and costs incurred in connection with the preparation
and negotiation of this Modification and related documents, which fees and costs
(at Lender’s option) may be charged as an Advance under the Loan Agreement and
added to the Obligations regardless of whether an Overadvance will result.

 

5. Releases. In consideration of Lender’s agreement to enter into this
Modification, Borrower and the undersigned each release Lender and its
respective agents, employees, officers, directors, attorneys, representatives,
insurers, and successors and assigns (individually and collectively, the
“Released Parties”), from any and all claims, whether or not such claims are
known, unknown or suspected to exist, and causes of action which have been
sustained or may be sustained, relating in any way to the lending relationship
between Lender, on the one hand, and Borrower and/or the undersigned, on the
other hand (individually and collectively, the “Released Matters”). Borrower and
the undersigned each covenant and agree that neither they nor their agents,
employees or successors and assigns will hereafter commence, maintain or
prosecute any action at law or otherwise, or assert any claim against the
Released Parties, for damages or loss of any kind or amount arising out of the
subject matter of the Released Matters. It is the intention of each of Borrower
and the undersigned that this release shall be effective in full and final
accord and satisfaction and release of and from all Released Matters. Borrower
and the undersigned each hereby waive any and all rights which they have or may
have against the Released Parties under the provisions of Section 1542 of the
California Civil Code (or other applicable law) as now worded and hereafter
amended, which section presently read as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS
OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.

 

6. Reaffirmations. Borrower hereby ratifies, reaffirms, and remakes as of the
date hereof each and every representation and warranty contained in the Loan
Agreement (as amended by this Modification) and in any document incident thereto
or connected therewith.

 

7. Legal Effect. Except as specifically set forth in this Modification, all of
the terms and conditions of the Loan Agreement remain in full force and effect.

 

8. No Waiver of Events of Default. As of the date hereof, Lender may have been
unable to ascertain the existence of any events of default under the Loan
Agreement, and Lender’s failure to refer herein to any existing event of default
shall not be deemed a waiver of any such existing event of default.

 

9. Counterparts. This Modification may be executed in any number of
counterparts, each of which shall be deemed an original but all of which taken
together shall constitute a single original.

 

Page 2 of 3 

 

 

10. Electronic Signature. This Modification, or a signature page thereto
intended to be attached to a copy of this Agreement, signed and transmitted by
facsimile machine, telecopier or other electronic means (including via
transmittal of a “.pdf” file) shall be deemed and treated as an original
document. The signature of any person thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party hereto, any facsimile, telecopy
or other electronic document is to be re-executed in original form by the person
who executed the facsimile, telecopy of other electronic document. No party
hereto may raise the use of a facsimile machine, telecopier or other electronic
means or the fact that any signature was transmitted through the use of a
facsimile machine, telecopier or other electronic means as a defense to the
enforcement of this Modification.

 

11. Integration. This is an integrated Modification and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All amendments
hereof must be in writing and signed by the parties.

 

IN WITNESS WHEREOF, the parties have executed this First Modification to Loan
and Security Agreement as of the date first set forth above.

 

NEPHROS, INC.,

a Delaware corporation

 

By: /s/ Daron Evans   Name: Daron Evans   Title: President & Chief Executive
Officer  

 

TECH CAPITAL, LLC,

a California limited liability company

 

  /s/ Hank Noon   By: Hank Noon   Its: Senior Vice President, Head of Asset
Based Lending  

 



Page 3 of 3 

 

 